Citation Nr: 1112119	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis and degenerative disk disease (DDD) with radiculopathy, claimed as a lumbar spine disorder.

2.  Entitlement to service connection for a dorsal spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971 and has additional unverified service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In October 2008, in pertinent part, the RO denied the Veteran's claims of entitlement to an increased rating for his cervical spine disorder, and entitlement to service connection for dorsal and lumbar spine disorders on the basis that new and material evidence sufficient to reopen the previously denied claims had not been received.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina, in July 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In March 2010, the Board denied the Veteran's claim of entitlement to an increased rating for his cervical spine disorder, and reopened the claims of entitlement to service connection for dorsal and lumbar spine disorders on the basis that new and material evidence sufficient to reopen the previously denied claims had been received.  The Board remanded the reopened issues for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to service connection for a dorsal spine disorder.

As a preliminary matter, the Board notes that the dates of the Veteran's period of reserve service are not clear.  At the time of the Veteran's July 1994 claim of entitlement to service connection for a spine disorder, he indicated that he was still in reserve service.  The RO made a request to the unit the Veteran identify and obtained his service treatment records, which include treatment dated until at least 1994.  During an instance of VA treament in December 2007, the Veteran noted that he separated from reserve service in 1996.  However, documentation of such service is not of record.  

The Board notes that the most recent VA treatment records associated with the claims file are dated in April 2009, and the most recent private treatment records are dated in February 2010.  There is no evidence that the Veteran no longer seeks VA or private treatment.  

In this regard, the Board notes that the Veteran, at the time of his June 2010 VA examination of his lumbar and dorsal spine, reported that he underwent magnetic resonance imaging (MRI) and x-ray examinations with his private treatment provider.  The examiner noted, however, that he was unable to find report of such in the Veteran's records.  Review of the claims file indicates that only reports of MRI of the cervical spine, dated in December 2008, and report of MRI of the lumbar spine, dated in 1996, are of record.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the Veteran's most recent VA examination, conducted in June 2010, the examiner rendered an opinion as to the Veteran's "thoracic" spine disorder.  However, there is no diagnosis of a thoracic, or dorsal, spine disorder included in the examination report.  The examiner included results of his physical examination of the Veteran's lumbar and thoracic spine.  

The Veteran's private and VA treatment records include complaints and treatment for his lumbar spine.  In private treatment records dated in May 2009, the Veteran was diagnosed with thoracic or lumbosacral neuritis or radiculitis, unspecified.  However, review of the treatment report, indicates that the Veteran complained of lumbar spine pain and only his lumbar spine was treated.   Thus, it is unclear to the Board if the use of the term thoracic or lumbosacral neuritis or radiculitis, unspecified, as a diagnosis refers to the Veteran's lumbar spine only.    

It is significant that based upon the Veteran's private treatment records including the term thoracic or lumbosacral neuritis or radiculitis, unspecified, as a diagnosis, the Board, in its March 2010 decision, found such to be evidence of a current disability related to the Veteran's thoracic spine and reopened his previously denied claim of entitlement to service connection for a dorsal spine disorder.  

Thus, it remains unclear to the Board if the Veteran indeed has a dorsal, or thoracic, spine disorder, and if so, whether such is related to his active service, including the April 1989 MVA that occurred during a period of ACDUTRA.  

Further, no examiner has rendered an opinion as to whether the Veteran's lumbar or dorsal spine disorder is proximately caused by or aggravated by his service-connected cervical spine disorder.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).


Accordingly, the case is REMANDED for the following action:

1.  The dates of the Veteran's period of service, including Reserve service, following his discharge in November 1971 are not clear.  At the time of the Veteran's July 1994 claim of entitlement to service connection for a spine disorder, he indicated that he was still in reserve service, and during an instance of VA treament in December 2007, the Veteran noted that he separated from reserve service in 1996.  Therefore, contact the appropriate authorities, and verify the Veteran's period(s) of active duty, ACDUTRA, and/or INACDUTRA following his discharge from active duty in November 1971, to include any period of service in the Reserves.  The file must be properly documented as to any attempts made to verify such service, and the outcome thereto.  

2.  Attempt to obtain the Veteran's service personnel records from his reserve service, as well as any service treatment records dated after September 1994, if any, from the National Personnel Records Center (NPRC), the Veteran's reserve unit, 3287th USARF School, in Columbia, South Carolina, or any other appropriate source.  All records and responses received must be properly documented in the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be properly documented in the claims file.  The Veteran must be notified of the attempts and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Columbia, South Carolina, dated from April 2009 to the present.  Any and all efforts to secure such records must be properly documented in the claims file.  

4.  Contact the Veteran and request that he submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for private treatment records related to his lumbar or dorsal spine, specifically to include report of MRI or x-ray examinations from the Physiatry and Rehabilitation Associates or the Columbia Clinic Spine and Joint Specialists, both in Columbia, South Carolina, or any other private treatment provider.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented in this regard.  Any and all efforts to secure such records must be properly documented in the claims file. 

5.  Schedule the Veteran for a VA examination with an appropriate examiner.  The examiner must:

(a)  Opine as to whether the Veteran has a current dorsal, or thoracic spine, disorder.

(b)  Opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current lumbar or dorsal disorder was incurred in service or is related to any incident of service, specifically to include his April 1989 MVA.  

In this regard, the examiner must consider the Veteran's statements regarding the in-service injury in which he was hit from behind in a MVA; the Veteran's statements of symptoms in service; and the Veteran's statements of continuous symptoms of dorsal spine problems after service.  The examiner must consider the Veteran's 1996 private MRI demonstrating lumbar spine narrowing secondary to degenerative changes, and the Veteran's May 1999 VA x-ray examination demonstrating questionable slight lumbar spine narrowing.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

(c)  Opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lumbar or dorsal disorder was proximately caused by or proximately aggravated by his service-connected cervical spine disorder.  If aggravation beyond the natural progression of any disease is found, the examiner should identify that aspect of the disorder which is due to such aggravation.  

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. 

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

6.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

7.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to service connection for lumbar spine and dorsal spine disorders, to include as secondary to service-connected cervical spine disorder, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


